Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,602,472 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Sharma et al. (US 2019/0182723 A1) discloses a mobile device and a core network node, wherein the mobile device is configured to receive a message including information from the core network node indenting a serving area which a data session is maintained, and is configured to transmit a request message to the core network node to initiate a PDU session.

Gupta et al. (US 2008/0242350 A1) discloses a wireless device registers with an information server and the information server responds with information indicating access networks (i.e., network name) available for the wireless device to allow the wireless device to connect to suitable access network.


Kim et al. (US 2011/0045834 A1) discloses a method and system for controlling session by managing tracking area update (TAU) (Abstract), wherein a terminal transmits a TAU request message to a server, and in response, the server queries for previous session context of the terminal with another server and transits an accept message to the terminal (Abstract) to offload a data session to a fixed network such that when the terminal is moved, data session is handed off for mobility management (paragraphs 31-34).

Prior arts of record disclose method and system for managing PDU session based on signaling between a mobile terminal and an AMF.

Regarding claim 1, prior arts of record fail to disclose combination of:
1. A method performed by a terminal in a wireless communication system, the method comprising: 
transmitting a request message for a registration with a network toward a first entity associated with an access and mobility management function; 
receiving an accept message originating from the first entity as a response to the request message, the accept message including a data network name (DNN) of a local area data network (LADN) and LADN service area information for the LADN, wherein the LADN service area information includes information on a set of tracking areas (TAs); 
identifying whether the terminal is in an LADN service area that is the set of TAs based on the LADN service area information for the LADN; 
transmitting a message for requesting establishment of a protocol data unit (PDU) session for the LADN toward the first entity in case that the terminal is in the LADN service area; and 
transmitting data via the PDU session for the LADN established based on the message, 
wherein a user plane connection for the PDU session is deactivated in case that the terminal is out of the LADN service area.

Claim 11 recites a terminal apparatus with similar limitations as claim 1, and therefore is allowed for the same reason.

Regarding claim 6, prior arts of record fail to disclose combination of:

6. A method performed by a first entity associated with an access and mobility management function in a wireless communication system, the method comprising: 
receiving a request message for a registration with a terminal, the request message originating from the terminal; 
transmitting, toward the terminal, an accept message in response to the request message, the accept message including a data network name (DNN) of a local area data network (LADN) and LADN service area information for the LADN, wherein the LADN service area information includes information on a set of tracking areas (TAs); and 

wherein a user plane connection for the PDU session is deactivated in case that the terminal is out of the LADN service area.

Claim 16 recites a first entity apparatus with similar limitations as claim 6, and therefore is allowed for the same reason.

Dependent claims 2-5, 7-10, 12-15 and 16-20 are allowable based on their dependency on independent claims 1, 6, 11 and 16, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL LAI/Primary Examiner, Art Unit 2645